734 N.W.2d 207 (2007)
CITY OF CHARLEVOIX, Plaintiff-Appellant,
v.
MICHIGAN MUNICIPAL LEAGUE LIABILITY & PROPERTY POOL, Defendant-Appellee.
Docket No. 133088. COA No. 271405.
Supreme Court of Michigan.
July 18, 2007.
On order of the Court, the application for leave to appeal the December 19, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.